     Case: 1:20-cv-04608 Document #: 35 Filed: 09/29/20 Page 1 of 3 PageID #:2844



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

ART ASK AGENCY,                                          )
                                                         )   Case No.: 20-cv-4608
                                                         )
                                                         )   Judge Manish S. Shah
                 Plaintiff,                              )
                                                         )
v.                                                       )
                                                         )
THE INDIVIDUALS, CORPORATIONS,                           )
LIMITED LIABILITY COMPANIES,                             )
PARTNERSHIPS AND UNINCORPORATED                          )
ASSOCIATIONS IDENTIFIED ON                               )
SCHEDULE A HERETO,                                       )
                                                         )
                 Defendants.                             )

                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

         Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff POW!
ENTERTAINMENT, LLC, hereby dismisses with prejudice all causes of action in the complaint against
the following Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and
costs.
         No.     Defendant
         27      dandelion trade
         31      Dylan’s cabin
         56      Moohue
         62      RENZHI TECH
         63      RuiYixin TECH
         67      Shenzhen Huamei World Trading Co., Ltd.
         76      Vanton inc
         90      youbiya trade
         103     nuoying
    Case: 1:20-cv-04608 Document #: 35 Filed: 09/29/20 Page 2 of 3 PageID #:2845



        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                         Respectfully submitted,
Dated: September 29, 2020                By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  Pow! Entertainment, LLC
    Case: 1:20-cv-04608 Document #: 35 Filed: 09/29/20 Page 3 of 3 PageID #:2846




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on September 29, 2020.

                                                          s/Michael A. Hierl
